Exhibit 10.1


EMPLOYMENT AGREEMENT




This Employment Agreement (the “Agreement”) is effective as of the 1st day of
January, 2011, between Everest Global Services, Inc., a Delaware corporation
(the “Company”), Everest Reinsurance Holdings, Inc., a Delaware corporation
(“Holdings”) and Joseph V. Taranto (“Taranto”).


WITNESSETH


WHEREAS, the Company and Holdings wish to secure the services of Taranto
pursuant to the terms and conditions hereof; and
WHEREAS, Taranto is willing to accept such employment with the Company and
Holdings and to enter into the Agreement;
NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto agree as follows:
1.            Position; Duties; Responsibilities
1.1           The Company hereby employs Taranto and Taranto hereby agrees to
serve during the term of this Agreement as Chairman and Chief Executive Officer
of each of Everest Re Group, Ltd. (“Group”), Everest Reinsurance Holdings, Inc.
and Everest Reinsurance Company and, subject to his election, as a director and
officer of any corporation which is a subsidiary or affiliate of Everest
Reinsurance Company, if elected by the stockholders or the board of directors of
such corporation; provided, however, that in no event shall Taranto be required
to serve as a director of the Company unless he consents to do so.
1.2           During the course of his employment, Taranto agrees to devote his
full working time and attention and give his best efforts and skill to
furthering the business and interests of the Company and its
affiliates.  Consistent with the foregoing, Taranto may volunteer a reasonable
portion of his non-working time to charitable, civic and professional
organizations.

 
 

--------------------------------------------------------------------------------

 

1.3           Notwithstanding the provisions of Section 1.2 above, during the
course of his employment Taranto may serve as a director or officer of one or
more companies affiliated with the Company.  Taranto may also, with written
consent of the Company, serve as a director of any public or private
corporation, as a member of the governing board or as an officer of any
charitable, civic, educational or professional organization; provided, however,
that Taranto shall comply with the procedures established by the Company and
Holdings to prevent conflicts of interest by its officers and employees with
respect to the business of the Company and Holdings, their subsidiaries and
affiliates.
2.            Term
The term of employment under this Agreement shall commence as of January 1, 2011
(the “Appointment Date”), and shall continue through December 31, 2012, unless
sooner terminated in accordance with this Agreement.
3.            Salary
The Company shall pay Taranto a base salary during the term of employment at the
annual rate of One Million Dollars ($1,000,000) (“Base Salary”), payable in
accordance with the standard payroll practices for senior executives of the
Company.
4.            Bonus
4.1           During the course of his employment, Taranto shall be eligible to
participate in a bonus program or plan established by Group, subject to the
approval of Group’s shareholders.  If Group’s shareholders do not approve the
bonus plan or program described in this Section 4.1, Taranto shall have the
right to re-open this Agreement to negotiate an alternative bonus arrangement;
provided, however, that Taranto must exercise his right to re-open by providing
the Company with written notice of his intent to re-open within thirty days of
Taranto’s becoming aware that the shareholders of Group did not approve the
bonus plan or program described in this Section 4.1.
4.2           All bonuses pursuant to this Section 4 shall be paid to Taranto in
conformance with the Company’s normal bonus pay policies following the end of
the respective fiscal year.

 
2

--------------------------------------------------------------------------------

 

5.            Stock Awards
5.1           During the course of his employment, Taranto shall be eligible to
participate in the Everest Re Group, Ltd. 2010 Stock Incentive Plan (the “Stock
Plan”).  All awards granted to Taranto under the Stock Plan shall be in
accordance with and subject to the terms and conditions of the Stock Plan.
5.2           Notwithstanding the foregoing, Section 8.5, or any provision of
any agreement with or other arrangement maintained by the Company or any
affiliate to the contrary, but subject to the forfeiture provisions of Section
9.9 following a termination on or after a date described in clause (1) or (2)
below (a “retirement”), and provided that his employment has not been terminated
for Due Cause as defined in Section 8.3, Taranto shall become vested in all
outstanding awards of restricted stock no later than (1) the earlier to occur of
January 1, 2013 or Taranto’s 65th birthday (but only if, at the applicable date,
he is employed by the Company) or (2) his retirement before the dates in clause
(1), and shall own the shares free of all restrictions otherwise imposed by the
applicable Restricted Stock Award Agreements to the extent such restricted stock
has not previously vested in accordance with the applicable terms of the
respective Restricted Stock Award Agreements.
6.            Employee Benefit Plans
6.1           During the term of Taranto’s employment hereunder, Taranto shall
be eligible to participate in the employee benefit plans maintained by the
Company and/or Everest Reinsurance Company on the same basis as the Company’s
other senior executives.
6.2           In addition to the benefits described in Section 6.1, Taranto
shall also receive or participate, at a level consistent with Taranto’s
position, in, to the extent permitted by law, the various perquisites and plans
which the Company’s Board of Directors (the “Board”) determines to make
available to officers of the Company from time to time in accordance with the
provisions thereof.  Taranto shall be entitled to not less than four weeks
vacation per year.

 
3

--------------------------------------------------------------------------------

 



6.3           Nothing contained in this Agreement shall prevent the Board or the
Board of Directors of Group (the “Group Board”) from adopting additional
compensation arrangements for Taranto or providing additional benefits under any
of the existing compensation arrangements.
7.            Expense Reimbursements
During Taranto’s employment with the Company, Taranto will be entitled to
receive reimbursement by the Company for all reasonable, out-of-pocket expenses
incurred by him (in accordance with policies and procedures established by the
Company), in connection with his performing services hereunder.
8.            Consequences of Termination of Employment
8.1           Death.  In the event of the death of Taranto during the term of
employment under this Agreement or during the period when payments are being
made pursuant to Section 8.2, this Agreement shall terminate and all obligations
to Taranto shall cease as of the date of death except that the Company will (1)
pay the Base Salary until the end of the month in which Taranto dies, (2)
Taranto’s beneficiaries or estate, as appropriate, shall be entitled to all
rights and benefits accrued up to the date of termination under the stock option
plans and benefit plans and programs of the Company and/or Everest Reinsurance
Company in which Taranto is a participant, as determined in accordance with the
terms and provisions of such plans and programs; provided, however, that Taranto
shall cease to be an active participant in such plans and programs as of the
date of termination.  Any bonus (or amounts in lieu thereof) pursuant to Section
4, payable with respect to the year in which Taranto’s death occurs, shall be
annualized and promptly paid to Taranto’s estate pro rata to the date of death.
8.2           Disability.  If Taranto shall become incapacitated by reason of
sickness, accident or other physical or mental disability, as such
incapacitation is certified in writing by a physician chosen by the Company and
reasonably acceptable to Taranto (or his spouse or representative if in the
Company’s reasonable determination Taranto is not then able to exercise sound
judgment), and shall therefore be unable to perform his duties hereunder for a
period of either (i) one hundred twenty consecutive days, or (ii) more than six
months in any

 
4

--------------------------------------------------------------------------------

 

twelve month period, with reasonable accommodation as required by law, then to
the extent consistent with applicable law, Taranto shall be considered
“disabled” and the employment of Taranto hereunder and this Agreement may be
terminated by Taranto or the Company upon thirty (30) days’ written notice to
the other party following such certification.  Should Taranto not acquiesce in
the Company’s selection of the certifying doctor, Taranto (or his spouse or
representative if in the Company’s reasonable determination Taranto is not then
able to exercise sound judgment) may choose a doctor to determine whether he is
disabled.  If the two doctors are unable to concur on whether Taranto is
disabled, the two doctors shall designate a third doctor whose decision shall be
determinative.  Upon termination of employment pursuant to this Section 8.2, the
Company shall thereafter pay to Taranto, (1) Base Salary through the date of
termination, and (2) Taranto shall be entitled to all rights and benefits
accrued up to the date of termination under the stock option plans and benefit
plans and programs of the Company and/or Everest Reinsurance Company in which
Taranto is a participant, as determined in accordance with the terms and
provisions of such plans and programs; provided, however, that Taranto shall
cease to be an active participant in such plans and programs as of the date of
termination.  Any bonus (or amounts in lieu thereof) pursuant to Section 4,
payable with respect to the year in which Taranto’s termination pursuant to
Section 8.2 occurs, shall be annualized and promptly paid to Taranto pro rata to
the date of termination.
8.3           Due Cause.  The Company may terminate Taranto and this Agreement
at any time for Due Cause.  In the event of such termination for Due Cause,
Taranto shall only continue to receive Base Salary through the date of such
termination for Due Cause, and Taranto shall be entitled to no further benefits
or compensation under this Agreement, except that Taranto shall be entitled to
all rights and benefits accrued up to the date of termination under the stock
option plans and benefit plans and programs of the Company and/or Everest
Reinsurance Company in which Taranto is a participant, as determined in
accordance with the terms and provisions of such plans and programs; provided,
however, that Taranto shall cease to be an active participant in such plans and
programs as of the date of

 
5

--------------------------------------------------------------------------------

 

termination.  The term “Due Cause” shall mean (a) repeated and gross negligence
in fulfillment of, or repeated failure of Taranto to fulfill, his material
obligations under this Agreement, in either event after written notice thereof,
(b) material willful misconduct by Taranto in respect of his obligations
hereunder, (c) conviction of any felony, or any crime of moral turpitude or, (d)
a material breach in trust committed in willful or reckless disregard of the
interests of the Company or its affiliates or undertaken for personal gain.
8.4           Termination by the Company Without Due Cause.  The other
provisions of this Agreement notwithstanding, the Company may terminate
Taranto’s employment and this Agreement at any time for whatever reason it deems
appropriate, without Due Cause and with or without prior notice.  In the event
of such a termination of Taranto’s employment and this Agreement, Taranto shall
have no further obligations of any kind under or arising out of the Agreement
and the Company shall be obligated only to pay Taranto as severance as soon
after such termination as reasonably possible the following:  (a) the aggregate
amount of Base Salary at the rate then in effect for the period from the date of
termination through December 31, 2012, (b) the aggregate bonus amounts due under
the appropriate bonus plans or programs for the period from the date of
termination through December 31, 2012, payable in accordance with, and at the
time provided for under, the appropriate bonus plan or program.  As a condition
precedent to Taranto’s receipt of the payments described in this Section 8.4,
Taranto shall execute a general release and waiver on behalf of the Company and
its affiliates in a form acceptable to the Company.  Taranto shall be entitled
to all rights and benefits accrued up to the date of termination under the stock
option plans and benefit plans and programs of the Company and/or Everest
Reinsurance Company in which Taranto is a participant, as determined in
accordance with the terms and provisions of such plans and programs; provided,
however, that Taranto shall cease to be an active participant in such plans and
programs as of the date of termination.
8.5           Employee Voluntary Termination.  In the event Taranto terminates
his employment of his own volition, and not pursuant to Section 8.6 of this
 
 
6

--------------------------------------------------------------------------------

 
 
Agreement, prior to the end of the term specified in Section 2 of this
Agreement, such termination shall constitute a voluntary termination and in such
event the Company’s only obligation to Taranto shall be to make Base Salary
payments provided for in this Agreement through the period ending with the date
of such voluntary termination.  Taranto shall be entitled to all rights and
benefits accrued up to the date of termination under the stock option plans and
benefit plans and programs of the Company and/or Everest Reinsurance Company in
which Taranto is a participant, as determined in accordance with the terms and
provisions of such plans and programs; provided, however, that Taranto shall
cease to be an active participant in such plans and programs as of the date of
termination.  Taranto understands and agrees that in the event of the
termination of employment pursuant to this Section 8.5 the Company shall have no
obligation to make any payments under this Agreement other than as set forth in
this Section 8.5.  Taranto specifically understands and agrees that in the event
of the termination of employment pursuant to this Section 8.5 the Company shall
have no further obligation to pay any bonus to Taranto pursuant to Section 4 of
this Agreement.
8.6           Employee Voluntary Termination for Good Reason.  If at the time
Taranto terminates his employment any of the following circumstances shall have
occurred without Taranto’s express consent and shall have remained uncorrected
for more than thirty (30) days following Taranto’s giving written notice of such
occurrence to the Company, then Taranto’s termination of his employment shall be
deemed a “Termination for Good Reason”:  (a) materially adverse change in the
nature or status of his position or responsibilities; (b) a reduction by the
Company in the Base Salary set forth in Section 3 of this Agreement; or (c) a
material breach of this Agreement by the Company, provided, for purposes of
clarification, that the failure of Taranto and the Company to reach agreement on
an alternative bonus arrangement pursuant to Section 4.1 of this Agreement shall
not constitute a material breach.  If Taranto’s termination of employment is
deemed a Termination for Good Reason, the Company shall pay to Taranto and
afford to him the compensation and benefits Taranto would be entitled to receive

 
7

--------------------------------------------------------------------------------

 

in the event of a Termination by the Company without Due Cause pursuant to
Section 8.4 of this Agreement.
8.7           Change of Control.  In lieu of any other provision of this
Agreement, if within one year of a Material Change (as defined in the Change of
Control Agreement between the parties hereto effective as of January 1, 2011),
Taranto terminates his employment with the Company for any reason or the Company
terminates Taranto’s employment for any reason other than for Due Cause, Taranto
shall continue to receive Base Salary through the date of such termination and
the Company shall pay to Taranto and afford to him the compensation and benefits
provided for in the Change of Control Agreement.
8.8           General Guaranty.  The Company’s obligations to pay Taranto the
compensation and other benefits specified herein shall be absolute and
unconditional and shall not be affected by any circumstances, including, without
limitation, any set off, counterclaim, recoupment, defense or other right which
the Company or its affiliates may have against him or anyone else.  In no event
shall Taranto be obligated to seek other employment or take any other action by
way of mitigation of the amounts payable to him under this Agreement.  To the
extent that the Company fails, for any reason, to meet its financial obligations
under this Agreement, Holdings and Everest Reinsurance Company shall have full
responsibility and liability for all such obligations.
9.            Covenants of Employee
9.1           Taranto acknowledges that as a result of the services to be
rendered to the Company hereunder, Taranto will be brought into close contact
with many confidential affairs of the Company, its subsidiaries and affiliates,
not readily available to the public.  Taranto further acknowledges that the
services to be performed under this Agreement are of a special, unique, unusual,
extraordinary and intellectual character; that the business of the Company is
international in scope; that its goods and services are marketed throughout the
United States and other countries; and that the Company competes with other
organizations that are or could be located in any part of the United States or
the world.

 
8

--------------------------------------------------------------------------------

 

9.2           In recognition of the foregoing, Taranto covenants and agrees
that, except as is necessary in providing services under this Agreement, Taranto
will not knowingly use for his own benefit nor knowingly divulge any
Confidential Information and Trade Secrets of the Company, its subsidiaries and
affiliated entities, which are not otherwise in the public domain and, so long
as they remain Confidential Information and Trade Secrets not in the public
domain, will not disclose them to anyone outside of the Company either during or
after his employment.  For the purposes of this Agreement, “Confidential
Information” and “Trade Secrets” of the Company mean information which is
proprietary and secret to the Company, its subsidiaries and affiliated
entities.  It may include, but is not limited to, information relating to
present future concepts and business of the Company, its subsidiaries and
affiliates, in the form of memoranda, reports, computer software and data banks,
customer lists, employee lists, books, records, financial statements, manuals,
papers, contracts and strategic plans.  As a guide, Taranto is to consider
information originated, owned, controlled or possessed by the Company, its
subsidiaries or affiliated entities which is not disclosed in printed
publications stated to be available for distribution outside the Company, its
subsidiaries and affiliated entities as being secret and confidential.   In
instances where doubt does or should reasonably be understood to exist in
Taranto’s mind as to whether information is secret and confidential to the
Company, its subsidiaries and affiliated entities, Taranto agrees to request an
opinion, in writing, from the Company as to whether such information is secret
and confidential.
9.3           Taranto will deliver promptly to the Company on termination of his
employment with the Company, or at any other time the Company may so request,
all memoranda, notes, records, reports and other documents relating to the
Company, its subsidiaries and affiliated entities, and all property owned by the
Company, its subsidiaries and affiliated entities, which Taranto obtained while
employed by the Company, and which Taranto may then possess or have under his
control.

 
9

--------------------------------------------------------------------------------

 

9.4           During and for a period of one (1) year after the termination of
employment with the Company (except that the time period of such restrictions
shall be extended by any period during which Taranto is in violation of this
Section 9.4), Taranto will not:  (a) knowingly interfere with, disrupt or
attempt to disrupt, any then existing relationship, contractual or otherwise
between the Company, its subsidiaries or affiliated entities, and any customer,
client, supplier, or agent; (b) solicit, or assist any other entity in
soliciting for employment, any person known to Taranto to be an agent or
executive employee of the Company, its subsidiaries or affiliated entities; or
(c) except where the termination of employment occurs as a result of the
expiration of the term of this Agreement, accept any position of employment as
an executive officer of any other company engaged in the property and casualty
insurance or reinsurance business.
9.5           Taranto will promptly disclose to the Company all inventions,
processes, original works of authorship, trademarks, patents, improvements and
discoveries related to the business of the Company, its subsidiaries and
affiliated entities (collectively “Developments”), conceived or developed during
Taranto’s employment with the Company and based upon information to which he had
access during the term of employment, whether or not conceived during regular
working hours, though the use of Company time, material or facilities or
otherwise.  All such Developments shall be the sole and exclusive property of
the Company, and upon request Taranto shall deliver to the Company all outlines,
descriptions and other data and records relating to such Developments, and shall
execute any documents deemed necessary by the Company to protect the Company’s
rights hereunder.  Taranto agrees upon request to assist the Company to obtain
United States or foreign letters patent and copyright registrations covering
inventions and original works of authorship belonging to the Company.  If the
Company is unable because of Taranto’s mental or physical incapacity to secure
Taranto’s signature to apply for or to pursue any application for any United
States or foreign letters patent or copyright registrations covering inventions
and original works of authorship belonging to the Company, then Taranto hereby
irrevocably designates and appoints the Company and its duly authorized officers
 
10

--------------------------------------------------------------------------------

 

and agents as his agent and attorney in fact, to act for and in his behalf and
stead to execute and file any such applications and to do all other lawfully
permitted acts to further the prosecution and issuance of letters patent or
copyright registrations thereon with the same legal force and effect as if
executed by him.  Taranto hereby waives and quitclaims to the Company any and
all claims, of any nature whatsoever, that he may hereafter have for
infringement of any patents or copyright resulting from registrations belonging
to the Company.
9.6           Taranto agrees that the remedy at law for any breach or threatened
breach of any covenant contained in this Section 9 will be inadequate and that
the Company, in addition to such other remedies as may be available to it, in
law or in equity, shall be entitled to injunctive relief without bond or other
security.  This Section 9.6 shall not apply to Section 9.9.
9.7           Although the restrictions contained in Sections 9.1 through 9.4
above are considered by the parties hereto to be fair and reasonable in the
circumstances, it is recognized that restrictions of such nature may fail for
technical reasons, and accordingly it is hereby agreed that if any of such
restrictions shall be determined by a court in a final determination, not
subject to appeal, to be void or unenforceable for whatever reason, but would be
valid if part of the wording thereof was deleted, or the period thereof reduced
or the  area dealt with thereby reduced in scope, the restrictions contained in
Sections 9.1 through 9.4 shall be enforced to the maximum extent permitted by
law, and the parties consent and agree that such scope or wording may be
accordingly judicially modified in any proceeding brought to enforce such
restrictions.
9.8           Notwithstanding that Taranto’s employment hereunder may expire or
be terminated as provided in Section 2 or Section 8 above, this Agreement shall
continue in full force and effect insofar as is necessary to enforce the
covenants and agreements of Taranto contained in this Section 9.
9.9           Taranto agrees that, for six months after the date of his
retirement, Taranto shall not be entitled to possession of any restricted stock
whose restrictions would otherwise lapse in accordance with Section 5.2
above.  Moreover, if Taranto engages in Competition within six months after the
date of

 
11

--------------------------------------------------------------------------------

 

his retirement, he will forfeit all rights to such restricted shares that would
otherwise have vested under Section 5.2.  For purposes of the preceding
sentence, “Competition” means Taranto directly or indirectly engaging in the
property and casualty insurance or reinsurance business, whether such engagement
is as an officer, director, proprietor, employee, partner, investor (other than
as holder of less than 5% of the outstanding capital stock of a publicly traded
corporation), consultant, advisor, agent, sales representative or other
participant, in any geographic area in which the Company or any of its parents,
subsidiaries or affiliates conducts any line of business.
10.          Arbitration
The parties shall use their best efforts and good will to settle all disputes by
amicable negotiations.  The Company and Taranto agree that, with the express
exception of any dispute or controversy arising under Section 9 of this
Agreement, any controversy or claim arising out of or in any way relating to
Taranto’s employment with the Company, including, without limitation, any and
all disputes concerning this Agreement and the termination of this Agreement
that are not amicably resolved by negotiation, shall be settled by arbitration
in New Jersey, or such other place agreed to by the parties, as follows:
(a)           Any such arbitration shall be heard by a single
arbitrator.  Except as the parties may otherwise agree, the arbitration,
including the procedures for the selection of an arbitrator, shall be conducted
in accordance with the National Rules for the Resolution of Employment Disputes
of the American Arbitration Association (“AAA”).
(b)           All attorneys’ fees and costs of the arbitration shall in the
first instance be borne by the respective party incurring such costs and fees,
but the arbitrator shall have the discretion to award costs and/or attorneys’
fees as he or she deems appropriate under the circumstances.  The parties hereby
expressly waive punitive damages, and under no circumstances shall an award
contain any amounts that are in any way punitive in nature.

 
12

--------------------------------------------------------------------------------

 

(c)           Judgment on the award rendered by the arbitrator may be entered in
any court having jurisdiction thereof.
(d)           It is intended that controversies or claims submitted to
arbitration under this Section 10 shall remain confidential, and to that end it
is agreed by the parties that neither the facts disclosed in the arbitration,
the issues arbitrated, nor the view or opinions of any persons concerning them,
shall be disclosed to third persons at any time, except to the extent necessary
to enforce an award or judgment or as required by law or in response to legal
process or in connection with such arbitration.
11.          Successors and Assigns
11.1           Assignment by the Company and Holdings.  This Agreement shall
inure to the benefit of and shall be binding upon the successors and assigns of
the Company and Holdings, respectively.  It is assignable by the Company and
Holdings to the purchaser or assignee of all or substantially all of the
Company’s or Holdings’ assets.
11.2           Assignment by Taranto.  Taranto may not assign this Agreement or
any part thereof; provided, however, that nothing herein shall preclude one or
more beneficiaries of Taranto from receiving any amount that may be payable
following occurrence of his legal incompetency or his death and shall not
preclude the legal representative of his estate from receiving such amount or
from assigning any right hereunder to the person or persons entitled thereto
under his will or, in the case of intestacy, to the person or persons entitled
thereto under the laws of the intestacy applicable to his estate.
12.          Governing Law
This Agreement shall be deemed a contract made under, and for all purposes shall
be construed in accordance with, the laws of the State of New Jersey without
reference to the principles of conflict of laws.
13.          Entire Agreement
This Agreement contains all the understandings and representations between the
parties hereto pertaining to the subject matter hereof and supersedes

 
13

--------------------------------------------------------------------------------

 


all undertakings and agreements, whether oral or in writing, if any there be,
previously entered into by them with respect thereto.
14.          Amendment or Modification; Waiver
No provision of this Agreement may be amended or modified unless such amendment
or modification is agreed to in writing, signed by Taranto and by a duly
authorized officer of the Company.  Except as otherwise specifically provided in
this Agreement, no waiver by either party hereto of any breach by the other
party of any condition or provision of the Agreement to be performed by such
other party shall be deemed a waiver of a similar or dissimilar provision or
condition at the same or any prior or subsequent time.
15.          Notices
Any notice to be given hereunder shall be in writing and delivered personally or
sent by overnight mail, addressed to the party concerned at the address
indicated below or to such other address as such party may subsequently give
notice of hereunder in writing:
If to the Company or Holdings:
Everest Global Services, Inc.
Westgate Corporate Center
477 Martinsville Road
P.O. Box 830
Liberty Corner, New Jersey 07938-0830


Attention:  General Counsel


If to Taranto:


160 Henry Street
Brooklyn, New York 11201


16.          Severability
In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, the remaining provisions or
portions of this Agreement shall be unaffected thereby and shall remain in full
force and effect to the fullest extent permitted by law.

 
14

--------------------------------------------------------------------------------

 
 
17.          Withholding
Anything to the contrary notwithstanding, all payments required to be made by
the Company hereunder to Taranto or his beneficiaries, including his estate,
shall be subject to withholding and deductions as the Company may reasonably
determine it should withhold or deduct pursuant to any applicable law or
regulation.  In lieu of withholding or deducting such amounts in whole or in
part the Company may, in its sole discretion, accept other provision for payment
as permitted by law, provided it is satisfied in its sole discretion that all
requirements of law affecting its responsibilities to withhold such taxes have
been satisfied.
18.          Survivorship
The respective rights and obligations of the parties hereunder shall survive any
termination of this Agreement to the extent necessary to the intended
preservation of such rights and obligations.
19.          Headings
Headings of the sections of this Agreement are intended solely for convenience
and no provision of this Agreement is to be construed by reference to the title
of any section.
409A Compliance
20.           It is the intention of the parties that the payments and benefits
to which Taranto could become entitled under this Agreement not be subject to
accelerated recognition of income or imposition of additional tax under Code
section 409A, and this Agreement shall be construed in a manner that is
consistent with this intent.

 
15

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of March 25,
2011.
 
 
 

EVEREST GLOBAL SERVICES, INC.     EVEREST REINSURANCE       HOLDINGS, INC.      
    /S/ SANJOY MUKHERJEE   /S/ SANJOY MUKHERJEE Sanjoy Mukherjee    Sanjoy
Mukherjee  Senior Vice President   Senior Vice President                        
                           EVEREST REINSURANCE COMPANY EVEREST RE GROUP, LTD.  
        /S/ SANJOY MUKHERJEE   /S/ SANJOY MUKHERJEE Sanjoy Mukherjee    Sanjoy
Mukherjee  Senior Vice President   Senior Vice President                        
         /S/ JOSEPH V. TARANTO      Joseph V. Taranto                      

 
 
16

--------------------------------------------------------------------------------

 